 1                                               THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 J R HAYES & SONS, INC., a Washington
   Corporation,                                      No.: 2:19-cv-00555-RSM
11
                        Plaintiff,                   STIPULATION AND ORDER OF
12                                                   DISMISSAL WITHOUT PREJUDICE
          v.
13
   COLONY INSURANCE COMPANY, a non-
14 admitted insurance company headquartered in
   Virginia,
15
                        Defendant.
16

17

18                                       I. STIPULATION
19         Plaintiff J.R. Hayes & Sons, Inc. and Defendant Colony Insurance Company agree
20 that all claims that have been or could have been brought in this case should be dismissed

21 without prejudice and without attorney fees or costs to either party.

22         IT IS SO ORDERED:
23         Dated this 16 day of October 2019.
24

25                                              A
                                                RICARDO S. MARTINEZ
26                                              CHIEF UNITED STATES DISTRICT JUDGE
     STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE            PAGE 1   Bullivant|Houser|Bailey PC
     NO.: 2:19-CV-00555-RSM                                                   1700 Seventh Avenue, Suite 1810
                                                                              Seattle, Washington 98101-1397
                                                                              Telephone: 206.292.8930
 1
     Stipulation and Proposed Order Presented by:
 2
     BULLIVANT HOUSER BAILEY PC
 3

 4
   By /s/ Matthew J. Sekits
 5     Matthew J. Sekits, WSBA #26175
       E-mail: matthew.sekits@bullivant.com
 6     Jayme N. Mori, WSBA #50578
       E-mail: jayme.mori@bullivant.com
 7
   Attorneys for Defendant Colony Insurance Company
 8

 9
     FOSTER GARVEY PC
10
11
   By /s/ Jack Zahner (per email approval)
12     Jack Zahner, WSBA #24505
       E-mail: jack.zahner@foster.com
13     Rose McCarty, WSBA #54282
       E-mail: rose.mccarty@foster.com
14
   Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE   PAGE 2   Bullivant|Houser|Bailey PC
      NO.: 2:19-CV-00555-RSM                                          1700 Seventh Avenue, Suite 1810
                                                                      Seattle, Washington 98101-1397
                                                                      Telephone: 206.292.8930
